Title: To George Washington from Colonel James Clinton, 13 July 1776
From: Clinton, James
To: Washington, George



May it Please Your Excellency
Fort Constitution [N.Y.] July 13th 1776

Your Express of the 12th I just now Received and will Endeavour to Comply with the Contents.
We had a most Unfortunate Accident Happend here Yesterday Afternoon, as Lieut. Bryant and one Nicoll both of the

Artillery was Scaleing out a Couple of Cannon which we had Just Mounted before having flashed a Little Powder out of one of them, and not Spungeing Her properly, when the Lieut. was putting in the Wad the Cannon went off, and shott of His Hand, and Blowed Nicoll Several Yards, as he was Standing by to Ram Down the Charge, Nicoll is Mortally wounded the Lieut. had his Right Arm Cut Off.
We want more Officers of the Artillery Here very much, as Lieut. Bryant is a Great Loss to Us, we are scarse of Gun flints and Good Arms. I Am Your Excellencys Most Obedient Humble Servant

James Clinton Coll

